JOANOS, Judge.
The Commissioner of Education appeals a Department of Administrative Hearings order which denied the Commissioner’s request for assignment of a hearing officer for a formal administrative hearing pursuant to section 120.57(1), Florida Statutes. *1114The question to be determined m this appeal is whether section 120.52(ll)(d), Florida Statutes, which restricts prisoner access to Chapter 120 proceedings, should be construed as applying in every instance in which the party affected is a prisoner. This same issue was considered by this court in Department of Professional Regulation v. Yolman, 508 So.2d 468 (Fla. 1st DCA 1987), and the determination in that case is dispositive of the question. In Yol-man, this court held that “the limitation in section 120.52(11) does not apply when a person’s status as a prisoner is unconnected or irrelevant to the administrative proceeding involved.” 508 So.2d at 470.
Accordingly, the order appealed is reversed on the authority of Department of Professional Regulation v. Yolman, and the case is remanded for further proceedings consistent with this opinion.
SMITH, C.J., and WENTWORTH, J., concur.